 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT 10.1
 
BINDING LETTER OF INTENT WITH
CONCORD INDUSTRIES, INC.
DATED JANUARY 15, 2008
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SEAENA
 
 
January 15, 2008

 
Karen Condron, President
Concord Industries, Inc.
19 Willard Road
Norwalk, CT 06851
 
Re:
Binding Letter of Intent

 
Dear Karen:

This Binding Letter of Intent outlines the terms and conditions on which Concord
Industries, Inc. (“Concord”) has agreed to be acquired by Seaena, Inc. (“SEAI”)
(the “Acquisition”):


1.
Acquisition:  All of the issued and outstanding capital stock of Concord shall
be exchanged for shares of SEAI, such that immediately after the closing of the
Acquisition, the shareholders of Concord shall own 60% of the then outstanding
shares of SEAI and Concord shall be a wholly-owned subsidiary of SEAI.  The 60%
ownership shall be calculated after the issuance of shares of Kevin Ryan as
described in Paragraph 6(a) below.  53% of the shares shall be released to the
Concord shareholders at the Closing and 7% shall be held in escrow as described
in Paragraph 2 below.  Exhibit A to this Binding Letter of Intent sets forth the
proposed deal structure.



2.
Release from Escrow:  The shares held in escrow shall be released if the
surviving company shall have achieved certain milestones pertaining to sales and
income over a three-year period following the Closing, as set forth in Exhibit A
attached hereto.  Such milestones are shown as preliminary in Exhibit A and
shall be finalized in the Definitive Agreement (hereinafter defined).



3.
Management of SEAI post-Acquisition:  After the closing of the Acquisition, the
board of directors of SEAI shall consist of seven members:  Grant Stoddart, Sean
Condron, Karen Condron, Robert Rosenblatt, Kevin Ryan, Doug Lee and Suzanne
Herring.  SEAI and Concord may change their designees to the board.  The new
board shall elect the new officers of the post-Acquisition company.



4.
Expenses:  Each party shall be responsible for the payment of all expenses
incurred by it in connection with the transactions proposed in this Binding
Letter of Intent.



5.
Closing:  The closing of the transaction contemplated by this offer will be held
at the offices of SEAI on or before March 31, 2008 (the “Closing Date”) or any
other place, time or date mutually agreeable to SEAI and Concord.

 

 
 
 

--------------------------------------------------------------------------------

 
Karen Condron, President
Concord Industries, Inc.
January 15, 2008
Page 2
 
 
6.
Closing Conditions:  Upon execution of this Binding Letter of Intent by SEAI and
Concord, the obligation of SEAI and Concord to close and complete the
Acquisition is subject to the following conditions (collectively, the “Closing
Conditions”):



 
(a)
Kevin Ryan shall have converted all amounts owed to him by SEAI into shares of
SEAI common stock at a price equal to the average of the closing stock price as
quoted on the OTCBB over the 20 days immediately preceding the date of
conversion. Such conversion shall be implemented immediately preceding the
Closing.

 
 
(b)
Kevin Ryan shall have given Karen Condron an irrevocable proxy to vote his
shares of SEAI common stock, which proxy shall be in effect for a period of
three years from the date of Closing.



 
(c)
SEAI shall have obtained the necessary shareholder approval to implement a
2-to-1 reverse split of its issued and outstanding shares of common stock. Such
reverse stock split shall be implemented immediately preceding the Closing.



 
(d)
SEAI and Concord shall have completed a business plan for the combined company
(the “Business Plan”) with an implementation timeline.



 
(e)
A minimum of $3,000,000 shall have been raised for working capital and execution
of the Business Plan by March 31, 2008 and no disruption has occurred in any
Concord financing arrangements in place as of the date of this Letter of Intent.
Such funds may be held in escrow and released at the time of Closing. Equity
sold to raise this amount shall be considered as being issued by the surviving
company, therefore diluting both the SEAI and Concord shareholders.



 
(f)
SEAI, as the surviving company, shall have entered into employment agreements
with all members of the post-Acquisition management team.



 
(g)
SEAI and Concord shall have received the approval of their respective boards of
directors.



 
(h)
Each of SEAI and Concord shall have completed its due diligence investigations
with respect to the business and financial statements of the other to its
satisfaction.



 
(i)
SEAI and Concord shall have received all approvals, authorizations, and
clearances needed from any government and/or regulatory authority.



 
(j)
SEAI and Concord shall have received all approvals, consents and/or waivers
necessary to permit all existing licenses to continue.



 
(k)
There shall have no material adverse change in the regulatory status,
conditions, assets, operations or business of SEAI between the date of this
Binding Letter of Intent and the Closing.

 
 
 
 

--------------------------------------------------------------------------------

 
Karen Condron, President
Concord Industries, Inc.
January 15, 2008
Page 3

 
 
(l)
SEAI shall have timely filed all reports with the Securities and Exchange
Commission (“SEC”) required by Section 13 of the Securities Exchange Act of 1934
in compliance with all current rules and regulations of the SEC.



(m)         
SEAI shall not have received any notices of suspensions with respect to the
trading of its shares of common stock in the public markets or with respect to
any investigation, whether private or public, by the SEC, FINRA, Nasdaq or any
other governmental or quasi-governmental organization.



These conditions shall either be satisfied or waived by the party benefitting
from such condition no later than March 31, 2008.


7.
Audited Financial Statements:  Concord shall have furnished SEAI with audited
financial statements as of and for each of the two years ended December 31, 2007
and 2006 that are in compliance with applicable SEC rules and regulations by
February 15, 2008.



8.
Formal Agreement:  This Letter is subject to SEAI and Concord entering into a
mutually acceptable formal agreement (a “Definitive Agreement”) embodying the
terms of this Binding Letter of Intent and such other terms as are agreed upon
by the parties, as soon as reasonably possible and in no event later than one
week after receipt of the audited financial statements referred to in Paragraph
7 above.  Until the Definitive Agreement has been signed, this Binding Letter of
Intent shall be binding on the parties hereto.



9.
Investigative Due Diligence:  Consummation of the Acquisition is contingent upon
completion of due diligence by SEAI and Concord, the results of which shall be
satisfactory to both parties.  Each party will permit the other’s accounting,
legal and other representatives to conduct an examination of any and all matters
reasonably requested.  Each party will also cause to be made available to the
other, such of its officers, directors, employees, attorneys, accountants,
advisors, consultants, and other representatives as such other party may wish to
consult.



10.
Commitment by Parties:  During the period from the date of acceptance of this
Binding Letter of Intent until the Closing Date, neither party will enter into
any discussions, agreements, or amend any existing agreements relating to its
business, and will not commit to make any expenditure in relation thereto
outside of the ordinary course of business.



11.
Public Announcements:  There will be no public release of information of any
kind by either party with respect to this transaction unless (a) mutually agreed
upon and jointly made by the parties or (b) required by government or securities
rules and regulations.



12.
Termination:  This letter and the obligations contained herein will be
terminated, with the exception of Paragraphs 4 and 11, unless this Binding
Letter is signed and entered into by January 15, 2008 at 5:00 p.m. EST.



13.
Governing Law:  This Binding Letter of Intent shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to laws
relating to conflicts of interest.

 
 
 
 

--------------------------------------------------------------------------------

 
Karen Condron, President
Concord Industries, Inc.
January 15, 2008
Page 4
 

 
If the foregoing represents your agreement to the matters addressed herein,
please so indicate by executing in the space provided below and returning one
originally executed copy to our attention.
 
Very truly yours,
Seaena, Inc.
 




/s/ Doug Lee                              

Doug Lee, President
 



Accepted and agreed:
 

Concord Industries, Inc.
 





/s/ Karen Condron                        

Karen Condron, President
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule A
Acquisition
of Concord Industries Inc.
by Seaena, Inc.
             
Proposed Deal Structure
             
Seaena Share Structure Pre-Closing
             
Outsanding Seaena Common Stock
      8,023,708
                       
Outstanding Debt to be Converted into Seaena Common Stock
 $  3,833,327
         
Conversion Rate per Share (See Note 1)
 $               0.32
         
Seaena Common Stock to be issued upon Conversion
   11,979,147
                       
Total Outsanding Seaena Common Stock Post Conversion
   20,002,855
                       
2-for-1 Reverse Stock Split of Seaena Common Stock
   10,001,428
                                     
Share Structure on Closing Date
             
Outstanding Seaena Common Stock
   10,001,428
40%
       
Shares to be issued to Concord at Closing
   13,251,892
53%
       
Shares to be placed in Escrow subject to Earn Out Milestones
      1,750,250
7%
       
Total Seaena Common Stock Outstanding After Closing
   25,003,570
100%
                                   
2008 Capital Financing
             
Minimum Amount of Funding
 $  3,000,000
         
Post Acquisition Per Share Price (See Note 2)
 $               0.75
         
Post Acquisition Shares to be Issued
4,000,000
                                     
Earn Out Milestones
               
12/31/2008
 
12/31/2009
 
12/31/2010
 
Earnings Before Interest, Taxes, Depreciation, and Amortization
 $  1,000,000
 
 $  1,500,000
 
 $  2,000,000
 
Shares Released from Escrow Upon Achievement of Milestone
          875,125
 
          437,563
 
          437,562
                             
Share Structure After Earn Out
               
12/31/2008
 
12/31/2009
 
12/31/2010
 
Seaena Shareholders
   10,001,428
34%
   10,001,428
34%
   10,001,428
34%
Concord Shareholders
   14,127,017
49%
   14,564,580
50%
   15,002,142
52%
Shares Remaining in Escrow Subject to Earn Out Milestones
          875,125
3%
          437,562
2%
                          -
0%
2008 Capital Financing Shares
4,000,000
14%
4,000,000
14%
4,000,000
14%
Total Outstanding Shares of Common Stock
   29,003,570
100%
   29,003,570
100%
   29,003,570
100%
                           
Note 1: The conversion rate is subject to change, which will substantially
impact this Schedule A.  The conversion rate will be calculated based upon a the
average of the closing bid prices of the Seaena Common Stock on the OTCBB for
the 20 days immediately preceding the day of conversion.
             
Note 2: The per share price is subject to change, which will change the total
number of shares that must be sold to raise the additional $3,000,000.



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 